Citation Nr: 0212921
Decision Date: 09/25/02	Archive Date: 11/06/02

DOCKET NO.  97-17 233A             DATE SEP 25, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for
post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from August 1949 to May 1952.

This case comes before the Board of Veterans' Appeals (the Board)
on appeal from a March 1997 rating decision of the Oakland,
California, Department of Veterans Affairs (VA) Regional Office
(RO). The RO, in pertinent part, granted service connection for
PTSD and assigned a 10 percent evaluation, effective November 15,
1996, the date of claim. During the pendency of the appeal, the RO
granted a 30 percent evaluation for PTSD, effective November 15,
1996. The veteran has stated that he warrants a higher evaluation,
and thus the appeal continues.

The Board notes that in July 1998, the veteran requested an RO
hearing. In November 1998, his representative stated that he had
agreed that in lieu of a hearing, he would undergo a PTSD
examination. Thus, the Board finds that there is no hearing request
pending at this time.

FINDING OF FACT

PTSD is manifested by chronic sleep impairment with nightmares,
depressed mood, anxiety, suspiciousness, and intrusive thoughts
about war experiences.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for
PTSD have not been met. 38 U.S.C.A. 1155, 5103A, 5107 (West 1991 &
Supp. 2002); 38 C.F.R. 4.7, 4.130, Diagnostic Code 9411 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA), Pub. L., No. 106-475, 114
Stat. 2096 (2000).

2 -

Among other things, this law eliminates the concept of a well
grounded claim, and supercedes the decision of the United States
Court of Appeals for Veterans Claims (CAVC) in Morton v. West, 12
Vet. App. 477 (1999), withdrawn subnom. Morton v. Gober, 14 Vet.
App. 174 (2000) (per curiam order), which had held that VA cannot
assist in the development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or substantially
complete application, the Secretary shall notify the claimant and
the claimant's representative, if any, of any information, and any
medical or lay evidence, not previously provided to the Secretary
that is necessary to substantiate the claim. 38 U.S.C.A. 5103 (West
Supp. 2002)). The Act also requires the Secretary to make
reasonable efforts to assist the claimant in obtaining evidence
necessary to substantiate a claim for benefits, unless no
reasonable possibility exists that such assistance would aid in
substantiating the claim. 38 U.S.C.A. 5103A (West Supp. 2002)).

In addition, VA has published new regulations, which were created
for the purpose of implementing many of the provisions of the VCAA.
See 66 Fed Reg. 45,620 (Aug. 29, 2001) (to be codified as amended
at 38 C.F.R. 3.102, 3.156(a), 3.159, and 3.326(a)). These new
regulations, which in pertinent part are effective as of the date
of enactment of the VCAA, interpret and implement the mandates of
the statute, "and do not provide any rights other than those
provided by the VCAA." 66 Fed. Reg. 45,629.

The United States Court of Appeals for the Federal Circuity (CAFC)
recently held that only section 4 of the VCAA (which eliminated the
well-grounded claim requirement) is retroactively applicable to
decisions of the Board entered before the enactment date of the
VCAA, and that section 3(a) of the VCAA (covering duty-to- notify
and duty-to-assist provisions) is not retroactively applicable to
pre-VCAA decisions of the Board.

3 -

However, although the CAFC appears to have reasoned that the VCAA
may not retroactively apply to claims or appeals pending on the
date of its enactment, it stated that it was not deciding that
question at this time. See Bernklau v. Principi, No. 00-7122 (Fed.
Cir. May 20, 2002); Dyment v. Principi, No. 00-7075 (Fed. Cir.
April 24, 2002); see also Holliday v. Principi, 14 Vet. App. 280
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears to
hold that the VCAA is retroactively applicable to claims pending on
the date of its enactment. Further, the regulations issued to
implement the VCAA are expressly applicable to "any claim for
benefits received by VA on or after November 9, 2000, the VCAA's
enactment date, as well as to any claim filed before that date but
not decided by VA as of that date." 66 Fed. Reg. 45,629 (Aug. 29,
2001).

Precedent opinions of the chief legal officer of the Department,
and regulations of the Department, are binding on the Board. 38
U.S.C.A. 7104(c) (West 1991). Therefore, for purposes of the
present case, the Board will assume that the VCAA is applicable to
claims or appeals pending before the RO or the Board on the date of
its enactment.

In the case at hand, the duty to notify has been satisfied as the
veteran has been provided with notice of what is required to
substantiate his claims. He has been provided with notice of the
laws pertaining to an increased evaluation, thereby placing him on
notice of the type of evidence needed to substantiate his claim.

In addition, in the June 2002 supplemental statement of the case
the RO provided the veteran the criteria under the new law. Such
notice sufficiently advised him of what evidence could be obtained
by whom and of his responsibilities if he wanted such evidence
obtained by VA. The RO, through its rating decisions, statement of
the case, and supplemental statement of the case with associated
correspondence has in essence asked the veteran to submit evidence
in support of his claim, that he could submit it himself, or that
with authorization could have VA obtain it form him. See Quartuccio
v. Principi, 01-997 (U.S. Vet. App. June 19, 2002).

4 -

In light of the above, it is concluded that the duty to notify has
been satisfied. 38 U.S.C.A. 5103 (West Supp. 2002); 66 Fed. Reg.
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R.
3.159(b)).

The duty to assist has been satisfied because the RO has made
reasonable efforts to obtain evidence necessary to substantiate the
veteran's claim, including any relevant records adequately
identified by him as well as authorized by him to be obtained.

As to assisting the veteran in obtaining relevant records
pertaining to his claim, he reported that he had received treatment
for PTSD from the Vet Center. The record reflects that the RO
obtained the treatment records from that facility, dated from
November 1996 to February 1997, and associated them with the claims
file. While he indicated both private treatment and VA treatment,
those treatment records (which are associated with the claims file)
pertain to his claims relating to hearing loss, tinnitus, and heart
disorder. He has not alleged that there are any additional medical
records related to treatment for PTSD that have not been associated
with the claims file. Finally, in accordance with its duty to
assist, the RO had the veteran undergo two VA examinations related
to his PTSD claim.

As the Board noted earlier, the RO provided the veteran with the
criteria under the VCAA, the new law, and considered his claim
under such criteria.

In light of the foregoing, the Board is satisfied that all relevant
facts have been adequately developed to the extent possible, no
further assistance to the veteran is developing the facts pertinent
to his claim is required to comply with the duty to assist both
under the former law and the new VCAA. 38 U.S.C.A. 5107(a) (West
1991); 38 U.S.C.A. 5103 and 5103A (West Supp. 2002)); 66 Fed. Reg,
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 3.159).

5 -

Factual Background

A November 1996 treatment report from the Vet Center shows that the
veteran was seen with complaints of trouble sleeping, alienation
from family, anxiety, anger, and intrusive thoughts. He described
what he remembered seeing in Korea, which disturbed him. He felt
something was wrong with him mentally but that he had not wanted to
talk to anyone about how he felt. The Vet Center social worker
stated that he had fair insight and judgment. He noted that his
stigma of mental health was a barrier and caused him to be
resistant. The social worker stated his mood and affect were
appropriate, as was his speech. He described his appearance as neat
and clean.

A later November 1996 treatment re port from the Vet Center shows
that the social worker found the veteran to be neat and clean in
appearance. He stated his mood was tense but appropriate. He
described having blackouts after returning from Korea, where his
vision would tunnel and he would lose time. He stated he was able
to succeed in his marriage and occupation because he shut himself
down emotionally. He reported having suffered from depression. The
social worker entered an assessment of PTSD.

A January 1997 summary from the social worker at the Vet Center
shows that he stated the veteran's symptoms of PTSD included major
depression, anxiety, sleep disturbances, nightmares, anger/rage,
"markedly diminished interest or participation in significant
activities have so adversely affected his relationships as to
result in virtual isolation in the community," difficulty
concentrating, and being "unable to obtain or retain employment
because of the severity of the symptoms." The social worker entered
a GAF score of 55, stating that this was the highest level in the
past year. He remarked that he had been able to create a
"commendable life for himself' by his will and determination. He
added that, "However, the effort to suppress and hide his PTSD
symptoms was not without cost physically. His early forced
retirement was a direct result of the above symptoms."

6 -

A January 1997 VA psychiatric evaluation report shows that the
veteran reported his experiences in Korea. He stated that while he
was there, he had episodes of disassociation, where he would not
hear or see anything. He stated that following his return from
Korea, things got better over the next 10 years. He reported that
he currently had problems with sleep, including recurrent
nightmares. He stated that he sometimes woke up in a startled
state. The examiner noted that he reported symptoms of
hypervigilance. He stated he would get up and walk around the
house, checking doors and windows to make sure he was safe. He
reported he was uncomfortable in public places and would sit with
his back against the wall. He stated he had intrusive thoughts
about his experiences in Korea. He stated his temper was very bad,
but noted he had tried to improve it over the years. He described
himself as nervous and anxious most of the time. He reported he had
been married twice and that he was still with his second wife, with
whom he had four children. He stated he had worked for McDonnell
Douglas for 19 and a half years and had retired in 1987 because of
his heart disease.

The examiner stated that the veteran was cooperative during the
evaluation. She noted his mood was fair and that his affect was
anxious. The examiner reported that his speech was spontaneous with
rate, volume, and tone within normal limits. She described his
thought processes as goal directed without any looseness of
associations or flight of ideas. The examiner stated he denied
hallucinations, and that he was not delusional. She noted he
reported intrusive thoughts about his experiences during the war
and that he was not suicidal. The examiner stated that insight and
judgment were fair. She reported he was oriented to time, place,
person, and purpose. The examiner stated that short-term and long-
term memory were grossly intact. She entered an impression of PTSD
and assigned a global assessment of functioning (GAF) score of 70.

A January 1997 treatment report from the Vet Center shows that the
social worker found that the veteran was appropriate in all areas.
He reported that he needed to explore his feelings in more depth.
The social worker stated- that he talked about the losses in his
life and the impact they had had on his life-anger, alcohol abuse,
depression, isolation, etc. The assessment was PTSD.

7 -

A subsequent January 1997 treatment report shows that the social
worker found that he was oriented times three and appropriate in
all areas. He reported he had received medication for his sleeping
impairment and that he was sleeping better. The social worker
stated that his mood was appropriate. He stated his speech was
organized but somewhat pressured and with good insight.

A February 1997 treatment report from the Vet Center shows that the
veteran described himself as doing much better. He stated he and
his wife were going on an extended vacation. The social worker
stated that his mood was better and that insight was good.

In an April 1997 letter, the veteran's wife stated she had known
him for 43 years and had been married to him for 37 years. She
stated he would get startled from loud or unexpected noises, and
that he had trouble sleeping, even though he was taking sleeping
pills.

A May 1999 VA psychiatric evaluation report shows that the veteran
reported that he had a hard time adjusting after he returned from
Korea, but eventually began working at McDonnell Douglas, where he
worked for almost 20 years. The veteran stated that he got along
fine with others and had friends, but had problems with his first
marriage. He noted that he was drinking a lot back then, which may
have contributed to his divorce.

Currently, he could not sleep and had recurring nightmares about
his experiences during the war. He described himself as being
hypervigilant at home and in public places. He stated he had
intrusive thoughts about his experiences in Korea and described
himself as a nervous person. He also stated he was still married to
his second wife and that they had six children. The examiner stated
that he was cooperative during the interview. She noted his mood
was anxious and that his affect.was restricted. She stated his
speech was spontaneous with rate, volume, and tone within normal
limits.

8 -

The examiner noted that the veteran's thought processes were
characterized by some tangentiality. She stated he denied
hallucinations and that he was not delusional. She also stated he
denied suicidal ideations. The examiner described his insight as
slightly impaired and judgment as fair. She noted he was well
oriented to time, place, person, and purpose. His short-term and
long-term memory were grossly intact. She entered a diagnosis of
PTSD and a GAF score of 55. The examiner explained that a GAF score
of 51-60 was consistent with moderate symptoms or moderate
difficulty in social, occupational, or school functioning.

Criteria

Under the applicable criteria, disability evaluations are
determined by the application of a schedule of ratings which is
based on average impairment of earning capacity. 38 U.S.C.A. 1155;
38 C.F.R. Part 4 (2001). Separate diagnostic codes identify the
various disabilities. VA has a duty to acknowledge and consider all
regulations which are potentially applicable through the assertions
and issues raised in the record, and to explain the reasons and
bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589
(1991). The CAVC has held that the Board must consider only those
factors contained wholly in the applicable rating criteria. See
Massey v. Brown, 7 Vet. App. 204, 208 (1994).

The veteran is contesting the disability evaluation that was
assigned following the grant of service connection for PTSD. This
matter therefore is to be distinguished from one in which a claim
for an increased rating of a disability has been filed after a
grant of service connection. The CAVC has observed that in the
latter instance, evidence of the present level of the disability is
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999)
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to
the original assignment of a disability evaluation, VA must address
all evidence that was of record from the date the filing of the
claim on which service connection was granted (or from other
applicable effective date). See Fenderson, 12 Vet. App. at 126-127.

9 -

Accordingly, the evidence pertaining to an original evaluation
might require the issuance of separate, or "staged," evaluations of
the disability based on the facts shown to exist during the
separate periods of time. Id.

Under 38 C.F.R. 4.132, Diagnostic Code 9411 (2001), which addresses
PTSD, the criteria are as follows, in part:

Total occupational and social impairment, due to such symptoms as:
gross impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others; intermittent inability
to perform activities of daily living (including maintenance of
minimal personal hygiene); disorientation to time or place; memory
loss for names of close relatives, own occupation, or own name -
100 percent disabling.

Occupational and social impairment, with deficiencies in most
areas, such as work, school, family relations, judgment, thinking,
or mood, due to such symptoms as: suicidal ideation; obsessional
rituals which interfere with routine activities; speech
intermittently illogical, obscure, or irrelevant; near-continuous
panic or depression affecting the ability to function
independently, appropriately and effectively; impaired impulse
control (such as unprovoked irritability with periods of violence);
spatial disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful circumstances (including work
or a worklike setting); inability to establish and maintain
effective relationships - 70 percent disabling.

10-

Occupational and social impairment with reduced reliability and
productivity due to such symptoms as: flattened affect;
circumstantial, circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in understanding complex
commands; impairment of short- and long-term memory (e.g.,
retention of only highly learned material, forgetting to complete
tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; difficulty in establishing and maintaining
effective work and social relationships - 50 percent disabling.

Occupational and social impairment with occasional decrease in work
efficiency and intermittent periods of inability to perform
occupational tasks (although generally functioning satisfactorily,
with routine behavior, self-care, and conversation normal), due to
such symptoms as: depressed mood, anxiety, suspiciousness, panic
attacks (weekly or less often), chronic sleep impairment, mild
memory loss (such as forgetting names, directions, recent events) -
 30 percent disabling.

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the veteran prevailing in either event, or
whether a preponderance of the evidence is against the claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

The Secretary shall consider all information and lay and medical
evidence of record in a case before the Secretary with respect to
benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative
evidence regarding any issue material to the determination of a
matter, the Secretary shall give the benefit of the doubt to the
claimant. 38 U.S.C.A. 5107 (West Supp. 2002).

Analysis

After having. carefully reviewed the evidence of record, the Board
finds that the preponderance of the evidence is against the grant
of an initial evaluation in excess of 30 percent. The veteran has
described himself as being depressed, which has been noted by the
social worker at the Vet Center and the VA examiner. In January
1997, the social worker stated that PTSD included major depression
and a diminished interest in activities. In the January 1997
psychiatric evaluation report, the examiner noted that mood was
fair. She noted he reported intrusive thoughts about Korea. He has
been described as anxious by the social worker, the VA examiner,
and by himself. In January 1997, the social worker stated that PTSD
symptoms included anxiety. In the January 1997 and May 1999
evaluation reports, the examiner stated that mood and affect were
anxious. In May 1999, he described himself as a nervous person.

The veteran describes suspiciousness. He has stated that he will
get up at night to check the house to make sure he is safe. He has
also stated that if he is in a public. area, he sits with his back
against the wall so that he can see what is going on in front of
him. He clearly has a chronic sleep impairment, as he has been
consistent in reporting this symptom. He has stated he has
difficulty sleeping and wakes up throughout the night. He has also
reported recurrent nightmares, which affect his sleep. He has
described some memory loss; however, in the January 1997 and May
1999 evaluation reports, the examiner stated that his short-term
and long-term memory were "grossly intact." In the May 1999
evaluation report, the examiner made a specific finding that PTSD
was moderately disabling. The Board finds that the above-described
symptoms are indicative of no more than a 30 percent evaluation.
See 38 C.F.R. 4.132, Diagnostic Code 9411.

12 -

This determination is supported by the VA examiner's and social
worker's findings that PTSD symptoms are indicative of GAF scores
of 70 and 55. Although the GAF score does not fit neatly into the
rating criteria, it is evidence, which the CAVC has noted the
importance of in evaluating mental disorders. See Carpenter v.
Brown, 8 Vet. App. 240 (1995). The GAF score is defined as a scale
reflecting the "psychological, social, and occupational functioning
on a hypothetical continuum of mental health-illness." DIAGNOSTIC
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 1994).

A GAF score of 70 (which falls within the range of 61-70) is
defined as "Some mild symptoms (e.g. depressed mood and mild
insomnia) OR some difficulty in social, occupational, or school
functioning (e.g. occasional truancy, or theft within the
household) but generally functioning pretty well, has some
meaningful interpersonal relationships." Id. A GAF score of 55
(which falls within the range of 51 and 60) is defined as "Moderate
symptoms (e.g., flat affect and circumstantial speech, occasional
panic attacks) OR moderate difficulty in social, occupational, or
school functioning (e.g., few friends, conflicts with peers or co-
workers)." Id. Mild and moderate symptoms are indicative of no more
than a 30 percent evaluation. See 38 C.F.R. 4.132, Diagnostic Code
9411.

The Board must finds that the veteran does not meet the majority of
the criteria to warrant a 50 percent evaluation. See id. For
example, while he has been described as having a flattened affect,
he does not have circumstantial, circumlocutory or stereotyped
speech. For example, in November 1996, the social worker stated
speech was appropriate. In the January 1997 and May 1999
psychiatric evaluation reports, the examiner stated that speech was
spontaneous with rate, volume, and tone within normal limits. She
noted thought processes were goal directed without any looseness of
associations or flight of ideas. In both reports, the examiner
stated that the veteran was oriented to person, place, time, and
purpose.

13 -

Neither the veteran nor a professional have described him as having
panic attacks or difficulty with understanding complex commands.
Short-term and long-term memory have been described as "grossly
intact." He has been reported as having "fair" judgment and
insight, but he has also been reported as having "good" judgment
and insight. There is no evidence of impaired abstract thinking. As
stated above, thought processes have been described as goal
directed without looseness of associations or flight of ideas.

The Board is aware that in the May 1999 evaluation report, the
examiner noted that there was some tangentiality in thought
processes; however, the Board does not find that such finding
itself would warrant the grant of a 50 percent evaluation. The
veteran has disturbances of motivation and mood, but he is clearly
working on improving such symptoms. It was clear in the Vet Center
treatment reports that he was working hard at improving his mood.
As to difficulty with establishing and maintaining effective
relationships, the Board agrees that there is some difficulty in
this area. However, it must be noted that the veteran has been
married for over 40 years and has at least four children (in the
January 1997 evaluation report, the examiner stated that he
reported he had four children, but in the May 1999 evaluation
report, the examiner stated that he reported he had six children).

At the time of the May 1999 evaluation, the veteran stated that he
got along fine with others and had friends. In November 1996, he
reported to the social worker that he had been able to succeed in
work and his marriage. For the above reasons, the Board finds that
the preponderance of the evidence is against an evaluation in
excess of 30 percent. See 38 C.F.R. 4.132, Diagnostic Code 9411.

As to consideration of an evaluation in excess of 50 percent, the
Board notes that the veteran does not meet the criteria under the
70 percent and 100 percent evaluations. He does not neglect his
personal appearance. Both the VA examiner and the social worker
have described his appearance as neat and clean. The veteran has
consistently denied suicidal ideations, hallucinations, and
delusions. There have been no clinical findings that he has any
obsessive ritualistic behavior, grossly inappropriate behavior, or
is a danger to hurting himself or others.

14 -

The Board is aware that in the January 1997 summary that the social
worker wrote regarding PTSD, he described the veteran's symptoms as
fitting within the 100 percent evaluation of the criteria that was
in effect for PTSD prior to November 7, 1996 (the Board notes that
such criteria are not applicable to the current claim, as the claim
for service connection for PTSD was received on November 15, 1996).
The social worker basically stated that the veteran had virtually
isolated himself and that he had to quit his job at McDonnell
Douglas because of PTSD.

However, the Board has reviewed the treatment reports that the
social worker made as the veteran was undergoing treatment for his
PTSD. Those treatment reports, while they show periods of when the
veteran is doing better and worse, generally show a person who can
function at home. Additionally, the veteran reported to the VA
examiner at the time of the January 1997 evaluation that he was
forced to retire as a result of his heart disorder. He has not
attributed his PTSD symptoms to his having to retire.

Additionally, at the time of the May 1999 evaluation report, he
noted that he got along with people and had friends. The Board
accords more probative value to the regular treatment reports by
the social worker than to the January 1997 summary for two reasons.
One, the findings in the treatment reports are consistent with the
findings made by the VA examiner in the January 1997 and May 1999
evaluation reports. Two, the findings in the January 1997 summary
are inconsistent with other reports of PTSD. symptoms.

The veteran and his spouse are competent to report PTSD symptoms.
To the extent that they have asserted that PTSD symptoms were worse
than the 10 percent evaluation contemplated, they were correct, and
the RO granted a 30 percent evaluation. However, to the extent that
the veteran has asserted that he warrants a 50 percent evaluation,
the medical findings do not support their assertions. 'Me Board
attaches greater probative weight to the clinical findings of
skilled, unbiased professionals than to the statements of the
veteran and his wife, even if sworn, in support of a claim for
monetary benefits.

- 15 -

Taking his contentions into account and the medical findings, an
evaluation in excess of 30 percent for PTSD is not warranted for
the reasons stated above. To this extent, the preponderance of the
evidence is against his claim and there is no doubt to be resolved.
See Gilbert, 1 Vet. App. at 55.

The Board finds no basis for assignment of separate evaluations for
separate periods of during the appeal period. The Board accepts
that the disability has not significantly changed and that a
uniform rating is warranted. See Fenderson, supra.

Additional Consideration

The Board notes it does not find that consideration of an
extraschedular evaluation under the provisions of 38 C.F.R.
3.321(b)(1) (2001) is in order. The RO cited to this regulation in
its June 1997 statement of the case and stated that the claim for
a higher evaluation for PTSD did not warrant the submission of the
veteran's case for consideration for an extraschedular evaluation.

The Schedule for Rating Disabilities will be used for evaluating
the degree of disabilities in claims for disability compensation.
The provisions contained in the rating schedule will represent as
far as can practicably be determined, the average impairment in
earning capacity in civil occupations resulting from disability.
Id.

In the exceptional case where the schedular evaluations are found
to be inadequate, the Under Secretary for Benefits or the Director,
Compensation and Pension Service, upon field station submission, is
authorized to approve on the basis of the criteria set forth in
this paragraph an extra-schedular evaluation commensurate with the
average earning capacity impairment due exclusively to the service-
connected disability.

16 -

The governing norm in these exceptional cases is: A finding that
the case presents such an exceptional or unusual disability picture
with such related factors as marked interference with employment or
frequent periods of hospitalization as to render impractical the
application of the regular schedular standards. Id.

The Board emphasizes that the percentage ratings under the Schedule
are representative of the average impairment in earning capacity
resulting from diseases and injuries. Under 38 C.F.R. 4.1 (2001),
it states that "[g]enerally, the degrees of disability specified
are considered adequate to compensate for considerable loss of
working time from exacerbations or illnesses proportionate to the
severity of the several grades of disability."

Thus, with this in mind, the Board finds that the 30 percent
evaluation for PTSD is clearly contemplated in the Schedule and
that the veteran's clinical picture is not exceptional nor unusual.
He has not been hospitalized for such disability, and has stated
that he retired from employment as a result of his heart disorder.
As stated above, the Board finds that the clinical findings in the
treatment reports and examination reports show no more than a
moderately disabling disability, and this is recognized in the 30
percent evaluation currently assigned.

Referral in this instance is therefore not warranted because the
evidence does not indicate that PTSD has rendered the veteran's
disability picture unusual or exceptional, markedly interfered with
employment, or required frequent inpatient care as to render
impractical the application of regular schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC clarified
that it did not read the regulation as precluding the Board from
affirming an RO conclusion that a claim does not meet the criteria
for submission pursuant to 38 C.F.R. 3.321(b)( 1), or from reaching
such conclusion on its own. See also Shipwash v. Brown, 8 Vet. App.
218, 227 (1995). Accordingly, consideration of 38 C.F.R.
3.321(b)(1) is not warranted in this case.

17 -

ORDER

Entitlement to an initial evaluation in excess of 30 percent for
PTSD is denied.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 18 -



